COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Alliance Machine & Specialties, Inc.

Appellate case number:   01-21-00022-CV

Trial court case number: 2019-79056

Trial court:             234th District Court of Harris County

       Relator, Alliance Machine & Specialties, Inc., filed a “Motion for Temporary Relief to
Stay Underlying Proceedings.” The motion is denied.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: April 1, 2021